       Case: 20-10128    Document: 00515409120         Page: 1    Date Filed: 05/08/2020

     Case 3:18-cr-00500-B Document 108 Filed 05/08/20         Page 1 of 3 PageID 1028



             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 20-10128                          April 16, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER AUNDRE FAULKNER, also known as Christopher A.
Faulkner,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-500-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
         Christopher Aundre Faulkner appeals the district court’s denial of his
motion to reconsider or revoke his pretrial detention, arguing that his
prolonged detention violates due process.             We review the ultimate legal
question concerning a due process challenge de novo, United States v. Burns,
526 F.3d 852, 859 (5th Cir. 2008), deferring to the district court’s underlying



         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 20-10128   Document: 00515409120     Page: 2   Date Filed: 05/08/2020

 Case 3:18-cr-00500-B Document 108 Filed 05/08/20      Page 2 of 3 PageID 1029
                                  No. 20-10128

factfinding unless it is clearly erroneous, see United States v. Molina-Solorio,
577 F.3d 300, 303 (5th Cir. 2009). See also United States v. Stanford, 394 F.
App’x 72, 74 (5th Cir. 2010) (applying these standards to due process challenge
to detention). In considering whether pretrial detention violates due process,
we consider the original justification for the detention as well as “the length of
the detention that has in fact occurred or may occur in the future, the non-
speculative nature of future detention, the complexity of the case, and whether
the strategy of one side or the other occasions the delay.” United States v. Hare,
873 F.2d 796, 801 (5th Cir. 1989).
       Faulkner fails to show error in the district court’s rejection of his due
process claim.    Serious concerns about flight risk supported the original
detention order. Faulkner was arrested while he was about to board a plane
to London. He had in his possession gold bars, gold coins, more than $10,000
in cash, and his birth certificate.    The government had information that
Faulkner’s mother was arranging for him to live in Lebanon. This strong basis
for the original detention order weighs against Faulkner’s due process claim.
Id.
       Although the length of the detention (roughly 18 months) weighs in favor
of a due process violation, this factor alone is not dispositive and courts have
allowed much lengthier detentions. Stanford, 394 F. App’x at 75 (citing cases
rejecting due process challenges to detentions lasting thirty or more months).
The uncertain length of future detention also supports Faulkner, though the
district court is working with the parties to set a trial date. But the complexity
of this investment fraud case weighs against a due process violation, and we
find no basis for disrupting the district court’s factual determination that the
delay is not the government’s fault. Id. (noting these factors weight against a
due process finding). Instead, much of the delay resulted from Faulkner’s



                                        2
    Case: 20-10128    Document: 00515409120       Page: 3   Date Filed: 05/08/2020

 Case 3:18-cr-00500-B Document 108 Filed 05/08/20      Page 3 of 3 PageID 1030
                                   No. 20-10128

withdrawal of his guilty plea after the district court rejected a plea agreement.
That unusual situation and the resulting delay did not transform the purpose
of this pretrial detention from a permissible regulatory one into an
unconstitutionally punitive one.
      AFFIRMED.




                                        3
